Title: To Benjamin Franklin from Castries, 23 November 1782
From: Castries, Charles-Eugène-Gabriel de La Croix, marquis de
To: Franklin, Benjamin


A Versailles le 23. 9bre. 1782.
Jai recû, Monsieur, la lettre que vous m’avez fait l’honneur de mecrire le 17 de ce mois pour m’informer que vous avez fait connoître à M Barclay qui est actuellement à l’orient quelles sont celles des munitions deposées à Brest et appt. au Congrés qui doivent etre embarquées de preference. En consequence de ce que vous m’avez marqué, je donne mes ordres á Brest pour qu’on satisfasse aux demandes qu’il Sera dans le cas de faire pour remplir Sa commission.
J’ai l’honneur d’etre avec une parfaite consideration, Monsieur, Votre &c
M franklin
